Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., and Bryan, J., concurred.
It is only necessary to consider one of the questions raised by the appellants. The case in the Court below involved the determination of certain issues of fact, and the plaintiffs demanded a trial by jury, which was denied. We have held, that in Chancery cases, the parties have no right to demand a trial by jury, but we are of opinion that in all cases at law, it is a right which can be insisted upon and enforced. The doctrine of garnishment is part of the common law derived from the custom of London, and although it is here partially regulated by statute, it is not the less a common law proceeding.
As it is impossible to say how the issues will be determined upon another trial, it is unnecessary to pass upon the other assignments of error. For the one already noticed, the judgment is reversed, and the cause remanded.